Citation Nr: 1019319	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-18 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently assigned a 20 percent disability 
evaluation.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.O.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2008 and January 2009 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fargo, North Dakota.  The September 
2008 decision denied the claim for an increased evaluation 
for diabetes mellitus, and the January 2009 rating decision 
denied entitlement to TDIU.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  

A hearing was held on April 6, 2010, by means of video 
conferencing equipment with the appellant in Fargo, North 
Dakota, before the undersigned Acting Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

At his hearing, the Veteran indicated that his bilateral 
upper and bilateral lower neuropathies have increased in 
severity.  It is unclear as to whether the Veteran may have 
intended to file a claim for an increased evaluation for 
those disabilities.  However, that matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Accordingly, the matter is referred to the 
RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's diabetes mellitus does not require 
regulation of activities.

3.  The Veteran is currently assigned a 30 percent disability 
evaluation for hypertension; a 20 percent disability 
evaluation for diabetes mellitus; a 20 percent disability 
evaluation for peripheral neuropathy of the left lower 
extremity; a 20 percent disability evaluation for peripheral 
neuropathy of the right lower extremity; a 10 percent 
disability evaluation for peripheral neuropathy of the left 
upper extremity; a 10 percent disability evaluation for 
peripheral neuropathy of the right upper extremity; and, a 
noncompensable disability evaluation for erectile 
dysfunction.  

4.  The Veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.119, Diagnostic 
Code 7913 (2009).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and, (3) that 
the claimant is expected to provide.  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the RO did provide the appellant with notice in 
July 2008 and October 2008 prior to the initial decisions on 
the claims in September 2008 and January 2009, respectively, 
as well as in February 2009.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letters notified 
the Veteran that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also 
provided examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the VA to obtain) that 
are relevant to establishing her or his entitlement to 
increased compensation.  Specifically, he was informed in the 
July 2008 letter of types of evidence that might show such a 
worsening, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests 
or x-rays; the dates of examinations and tests; and, 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
the disability had become worse.  The July 2008, October 
2008, and February 2009 letters also listed examples of 
evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

The July 2008, October 2008, and February 2009 letters also 
informed the Veteran that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration.  

The October 2008 letter further informed the Veteran that the 
evidence must show that his service-connected disabilities 
are sufficient, without regard to other factors, to prevent 
him from performing the mental and/or physical tasks required 
to obtain or maintain substantially gainful employment.  It 
was also noted that he generally must meet certain disability 
percentage requirements, i.e. one disability ratable at 60 
percent or more; or, more than one disability ratable at 40 
percent or more and a combined rating of 70 percent or more.  
The letter explained that he could be entitled to TDIU based 
on exceptional circumstances and that such a claim would 
require evidence showing that his service-connected 
disabilities present such an exceptional or unusual 
disability picture, due to such factors as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards is impractical. 

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the July 2008 and October 2008 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2008 and October 2008 letters notified the Veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  Those letters also stated that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claims.  His 
records from the Social Security Administration (SSA) were 
also obtained and associated with the claims file, and the RO 
did request records from his former employer.  He was also 
provided the opportunity to testify at a hearing before the 
Board.

The Veteran was further provided VA examinations in August 
2008 and October 2008 in connection with his claims.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA 
examinations and medical opinions obtained in this case are 
adequate for rating purposes and sufficient for adjudication 
of the service connection claims, as they were predicated on 
consideration of all available medical records.  They 
consider all of the pertinent evidence of record, to include 
the Veteran's post-service treatment records and the 
statements of the appellant, provide explanations for the 
opinions stated, and provide the medical information 
necessary to apply the appropriate rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  

The Board acknowledges the Veteran's testimony at his hearing 
that his disability had increased in severity since his last 
examination for his diabetes mellitus in 2008.  However, the 
Board finds that there are sufficient VA treatment records 
dated through 2009 that show that the Veteran's disability 
had remained stable since his last examination.  Moreover, 
his hearing testimony indicated that his treatment for his 
diabetes mellitus had remained the same.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disability since he was last examined. 38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC for each issue, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).


I.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  The Court has held that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App 
505 (2007).  As discussed in detail below, a staged rating is 
not warranted in this claim.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 20 percent disability 
evaluation for diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is contemplated for diabetes 
mellitus requires insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  The medical evidence must show that occupational 
and recreational activities have been restricted in order to 
warrant a 40 percent disability evaluation under Diagnostic 
Code 7913. See Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased rating for his 
diabetes mellitus.  The Board does observe that the Veteran 
requires insulin, takes an oral hypoglycemic agent, and has 
been placed on a restricted diet.  However, the preponderance 
of the medical evidence of record does not show him to 
require regulation of activities.

A VA treatment record dated in October 2007 shows that the 
Veteran was unable to exercise because of orthopedic 
problems; however, he was encouraged to exercise for 20 to 30 
minutes three times a week.  Numerous other VA treatment 
records show that the Veteran had restricted activities due 
to pain as a result of his orthopedic problems and not as a 
result of his diabetes mellitus.  

Moreover, VA medical records dated in May 2008 indicate that 
the Veteran reported being advised that he would need to have 
restrictions imposed on him in order to obtain higher 
disability income from VA for his diabetes.  The physician 
commented that it would be difficult for him to come up with 
a lot of things that he cannot do because of his diabetes.  
It was noted that he is not allowed to drive commercial 
vehicles because he takes insulin, and the physician 
indicated that it was not advisable for him to work in 
environments such as heights where he would have trouble 
getting himself to safety if he had an insulin reaction.  
However, he specifically stated that he would not place any 
other restrictions on the Veteran's physical activity simply 
because of his diabetes.   

In addition, the August 2008 VA examiner noted that the 
Veteran had restrictions of activities due to orthopedic 
conditions, but stated that there were no restrictions of 
activities affecting his blood sugar or diabetes control.  
Similarly, the October 2008 VA examiner commented that the 
Veteran did not have any activity restrictions as a result of 
his diabetes mellitus or blood sugar control.

A VA medical record dated in January 2009 indicates that the 
Veteran once again requested that his physician add more 
restrictions to his physical activities.  It was noted that 
the Veteran needed clarification on the following issues in 
order to be approved for more disability: cannot operate 
commercial vehicles, cannot travel alone for over 100 miles, 
cannot operate a motor vehicle if his blood sugar is over 
300, and cannot climb ladders or work at heights.  The 
physician did not actually indicate whether such restrictions 
were imposed on the Veteran.

The Veteran further testified at his hearing that his 
diabetes mellitus restricted his ability to perform his daily 
activities.

Nevertheless, despite the Veteran's own reports of restricted 
activities, the medical evidence of record does not show that 
his diabetes mellitus requires the regulation of activities.  
Indeed, he specifically requested that additional 
restrictions be place on his physical activities, yet no 
physician placed such limitations on him.  At most, the May 
2008 VA medical record indicated that he was prohibited from 
driving commercial vehicles and simply advised him not to 
work in environments with heights for safety reasons.  The 
fact that the Veteran has requested that more restrictions be 
added to his physical activities for the specific purpose of 
obtaining approval for a higher rating weighs against his 
credibility with regard to his assertions that his diabetes 
mellitus requires the regulation of activities.  Indeed, the 
May 2008 VA physician commented that he would have difficulty 
complying with such a request and  stated that he would not 
place any other restrictions on the Veteran's physical 
activities.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an increased rating for his diabetes mellitus.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 20 
percent disability evaluation for diabetes mellitus 
inadequate.  The Veteran's diabetes mellitus is evaluated 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, and the 
Board finds that the criteria under that diagnostic code 
specifically contemplates the level of occupational and 
social impairment caused by his disability.  Id.

As demonstrated by the evidence of record, the Veteran's 
diabetes mellitus requires insulin, oral hypoglycemic agent, 
and a restricted diet.  When comparing this disability 
picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's experiences are 
congruent with the disability picture represented by a 20 
percent disability evaluation.  The criteria for a 20 percent 
disability evaluation reasonably describe the Veteran's 
disability level and symptomatology, and therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Thus, based on 
the evidence of record, the Board finds that the Veteran's 
disability picture cannot be characterized as an exceptional 
case, so as to render the schedular evaluation inadequate.  
The threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that the Veteran is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.


II.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Substantially gainful employment is 
defined as work which is more than marginal and which permits 
the individual to earn a living wage.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. § 
4.16(b).  The Board is precluded from granting a total rating 
under section 4.16(b) because the authority to grant such a 
rating is vested specifically in the Director, Compensation 
and Pension Service.  Should the Board find that a case it is 
reviewing on appeal is worthy of consideration under section 
4.16(b), the Board may remand the case to the RO for referral 
to the Director, Compensation and Pension Service, but the 
Board may not grant a total rating in the first instance.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that 
Board may consider whether referral to "appropriate first-
line officials" for extra-schedular rating is required); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, 
the decision by the RO whether to refer a case to the 
Director for extra-schedular consideration is an adjudicative 
decision subject to review by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The Board has denied the Veteran's claim for an increased 
evaluation for diabetes mellitus in the decision above, and 
he does not have any other current appeal for the disability 
evaluations assigned for his service-connected disabilities.  
Therefore, the Board has no jurisdiction or authority over 
them for the purposes of the current TDIU appeal. Cf. Parker 
v. Brown, 7 Vet. App. 116, 118 (1994) (holding that 
disability is related to a claim for a total disability 
rating based on individual unemployability but not 
necessarily inextricably so).

The Veteran is service-connected and currently assigned a 30 
percent disability evaluation for hypertension; a 20 percent 
disability evaluation for diabetes mellitus; a 20 percent 
disability evaluation for peripheral neuropathy of the left 
lower extremity; a 20 percent disability evaluation for 
peripheral neuropathy of the right lower extremity; a 10 
percent disability evaluation for peripheral neuropathy of 
the left upper extremity; a 10 percent disability evaluation 
for peripheral neuropathy of the right upper extremity; and, 
a noncompensable disability evaluation for erectile 
dysfunction.  His combined evaluation is 70 percent.  38 
C.F.R. § 4.25.  However, the highest rating for an individual 
disability is 30 percent.  As such, the Veteran does not meet 
the minimum schedular criteria listed in 4.16(a) because he 
does not have at least one disability ratable at 40 percent 
or more.  

Nevertheless, as previously noted, veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  In this case, the RO denied referral for 
consideration of the Veteran's TDIU claim on an 
extraschedular basis in the January 2009 rating decision 
because the evidence failed to show that the Veteran was 
unemployable due to his service-connected disabilities.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
Veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the Veteran's service-connected disabilities.

The Board does observe that the Veteran reported in his 
January 2003 VA Form 21-8940 that he last worked full-time as 
an assembly technician in 2007.  Additionally, the Board 
observes that the Veteran was awarded SSA disability benefits 
in 2008.  The SSA determination shows that the primary 
diagnosis was osteoarthritis with allied disorders, and the 
secondary diagnosis was diabetes mellitus.  However, the fact 
that the Veteran is unemployed or has difficulty obtaining 
employment is not enough.  As noted above, the question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  The evidence must show that the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities 
alone.

In this case, the evidence of record does not show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his service-connected 
disabilities.  The Veteran asserts that he cannot gain 
employment due to his service-connected diabetes mellitus and 
peripheral neuropathy in his bilateral lower and upper 
extremities.  The evidence does not show, nor does the 
Veteran contend, that his hypertension and erectile 
dysfunction impact his ability to obtain employment.

A review of the evidence shows that the Veteran's nonservice-
connected orthopedic problems impact his ability to obtain 
employment.  A private medical evaluation in January 2008 
from Dr. C.P. (initials used to protect the Veteran's 
privacy) shows that the majority of the Veteran's current 
pain complaints relate to his symptomatic hip osteoarthritis.  
Dr. C.P. specifically opined that the Veteran's mild diabetic 
peripheral neuropathy contributed relatively little to his 
overall pain and disability problems.  A VA treatment record 
also dated in January 2008 shows that the physician was going 
to fill out the Veteran's disability form using right hip 
pain as the primary disabling issue.  He indicated that the 
Veteran was mobility impaired and did not believe he would be 
employable.  The medical evidence of record does document 
numerous complaints of pain due to his nonservice-connected 
orthopedic conditions.  Additionally, as noted above, the 
Veteran is receiving SSA benefits with a primary diagnosis of 
osteoarthritis with allied disorders.

A VA Form 21-4192 was submitted in October 2008 from the 
Veteran's former employer.  It was noted that the Veteran 
retired on disability diabetes compensation.  However, there 
is no indication as to what formed the basis of that 
statement.  While lay persons may provide competent testimony 
as to visible symptoms and manifestations of a disorder, they 
are generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding diagnosis or 
medical causation. Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 
F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  There is no indication that the 
Veteran's former employer is a medical professional, and 
therefore, the individual is not competent to render a 
medical opinion as to whether the Veteran's limitations were 
due to his service-connected diabetes mellitus as opposed to 
another disorder.  It is also unclear where the individual 
ascertained such information.  As noted above, the Veteran is 
currently receiving SSA disability compensation with the 
primary diagnosis listed as osteoarthritis with allied 
disorders.  The secondary diagnosis was diabetes mellitus.  
As such, the VA Form 21-4192 is of little probative value in 
this case.

In addition, the Veteran was afforded a VA examination in 
October 2008 to assess whether his service-connected 
disabilities precluded substantially gainful employment.  The 
Veteran reported that he was in receipt of SSA disability 
benefits, that he had professional training as a mechanic and 
carpenter, and that his highest level of education completed 
was high school.  Following an exhaustive examination and 
review of the Veteran's electronic records, the examiner 
opined that it was likely that the Veteran would have 
difficult performing labor intensive tasks not only as a 
result of his service-connected disabilities, but also as a 
result of his nonservice-connected lumbar spine and bilateral 
hip disorders.  As such, the examiner contemplated 
nonservice-connected disorders as well as the Veteran's 
service-connected disabilities.  Regarding non-labor 
intensive tasks or activities, the examiner was also unable 
to endorse the Veteran's inability at success due to his 
service-connected disabilities, but noted that his resume may 
not provide him with significant opportunities at financially 
meaningful sedentary activities.  As such, the examiner did 
not state that the Veteran would be unable to perform 
sedentary employment.  Instead, he merely indicated that the 
Veteran may not have many opportunities.  The Board once 
again notes that the question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  
Significantly, the October 2008 VA examiner did not indicate 
that the Veteran was entirely incapable of securing some form 
of employment.  

Based on the foregoing, the medical evidence does not show 
the Veteran to be entirely unemployable due solely to his 
service-connected disabilities.  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion.  38 C.F.R. §§  3.341, 4.16, 4.19.  
However, even when considering the Veteran's education and 
work experience, the medical evidence does not show that his 
service-connected disabilities alone preclude substantially 
gainful employment.  Rather, the Veteran's nonservice-
connected orthopedic disorder also appears to contribute to 
his unemployment.  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 70 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determine the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2009).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
Veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the Veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus is denied.

A total evaluation based upon individual unemployability due 
to service-connected disabilities is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


